DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application amendments on . 
Claims 1-11 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Response to Amendments and Arguments
Applicant’s arguments with respect to Claims 1 under 35 U.S.C. §112(a) have been considered but they are not persuasive.  The negative limitation “such that no additional components are between the pre-chamber (26) and the first spark plug (24) or said injector (22) and the first spark plug (24)” does not have basis in the original disclosure.  The specification does not provide adequate written description of a prechamber with no additional components between the prechamber (26) and the first a concave surface component (23), portions of outlet valves 21 between the prechamber (26) and the first spark plug (24) and further depicts of a concave surface component (23) and outlet valve (21) between said injector (22) and first spark plug (24). It is further noted by examiner that the mere absence of a positive recitation is not basis for an exclusion in the specification (See MPEP 2173.05(i)). Claimed subject matter should be described in the specification in such a manner that one of ordinary skill in the art would have recognized that the inventor was in possession of the claimed invention as of the effective filing date in view of disclosure.  The negative limitation recited in the present claim, which did not appear in the specification as filed, introduces new concepts and thus violates the written description requirement.  Therefore, the rejection is maintained.
Applicant’s arguments with respect to Claims 1-3, 5, 8 and 10 under 35 U.S.C. §103 have been considered but they are not persuasive.  The examiner respectfully notes that a claim interpretation of the word “immediately” has been made in response to the claim amendments set forth on 08/03/2021.  Therefore, the rejection has been updated and is now made under 35 U.S.C. §103 with new citations and interpretations in order to sufficiently address the amendments to the claim.
Applicant makes the following arguments regarding Claim 1: 
Claim 1 is directed to internal combustion engine (1) for a motor-vehicle featuring, inter alia, said first spark plug (24) being arranged in an intermediate position immediately adjacent to and between said pre-chamber (26) and said injector (22) such that no additional components are between the pre-chamber (26) and the first spark 

The Examiner respectfully disagrees.  The rejection of claim 1 as being unpantentable over Ito in view of MPEP 2144.04(VI)(C) clearly discloses all of the claimed features.  Examiner points to the following definitions of claimed terms set forth in the Claim Interpretation Section of this office action for clarity.
Central - Situated at, in, or near the center.  
Adjacent - Close to; lying near.
Immediately - close to something or someone in distance or time. 
Taken with claim interpretation set forth, the prechamber of Ito is clearly in a central position (situated at or near the center).  Given the above reproduced claim interpretation definitions, the spark plug of Ito is also clearly immediately adjacent to both the prechamber and the injector.  Furthermore, in the instant application, the spark plug 24 and injector 22 are separated by at least outlet valves 21 (See at least Fig 4 of Instant Application).  [Examiner Note: See at least Fig 4 of Instant Application depicting head 11 and portions of outlet valves 21 depicting these components therebetween] [Examiner Note: ].
Therefore, the rejection has been maintained.
Applicant’s arguments with respect to Claims 4, 6-7, 9, and 11 under 35 U.S.C. §103 have been considered but they are not persuasive.
Regarding Claims 4, 6-7, 9, and 11 Applicant's arguments are based only upon dependencies from Claim 1.  Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
said first spark plug (24) being arranged in an intermediate position adjacent to and between said pre-chamber (26) and said injector (22) such that no additional components are between the pre-chamber (26) and the first spark plug (24) or said injector (22) and the first spark plug (24)”  However, the negative limitation “such that no additional components are between the pre-chamber (26) and the first spark plug (24) or said injector (22) and the first spark plug (24)” does not have basis in the original disclosure.  The specification does not provide adequate written description of a prechamber with no additional components between the prechamber (26) and the first spark plug (24) or said injector (22) and the first spark plug (24). The Examiner also respectfully notes that Applicant’s disclosure has additional components located between the prechamber, first spark plug, and injector.  Figure 4 of Applicant’s disclosure clearly depicts head (11), a concave surface component (23), portions of outlet valves 21 between the prechamber (26) and the first spark plug (24) and further depicts of a concave surface component (23) and outlet valve (21) between said injector (22) and first spark plug (24). It is further noted by examiner that the mere absence of a positive recitation is not basis for an exclusion in the specification (See MPEP 2173.05(i)). Claimed subject matter should be described in the specification in such a manner that one of ordinary skill in the art would have recognized that the inventor was in possession of the claimed invention as of the effective filing date in view of disclosure.  Therefore, the negative limitation recited in the present claim, which did not appear in the specification as filed, introduces new concepts and thus violates the written description requirement.
Claim Interpretation
For purposes of examination, the Examiner will interpret “central position” as “situated in a position in, at, or near the center” consistent with Applicant’s specification for purposes of applying prior art and compact prosecution.
It should be noted that examiner uses the following definition of “central” consistent with the interpretation of a person having ordinary skill in the art:
“Situated at, in, or near the center.”  
[Central [Def. 1]. (n.d.). ahdictionary.com. Retrieved from https://www.ahdictionary.com/word/search.html?q=central]
For purposes of examination, the Examiner will interpret “adjacent” as “a position close to or lying near” consistent with Applicant’s specification for purposes of applying prior art and compact prosecution.
It should be noted that examiner uses the following definition of “adjacent” consistent with the interpretation of a person having ordinary skill in the art:
“Close to; lying near.”  
[Adjacent [Def. 1]. (n.d.). ahdictionary.com. Retrieved from https://www.ahdictionary.com/word/search.html?q=adjacent]
For purposes of examination, the Examiner will interpret “immediately” as “close to something or someone in distance or time” consistent with Applicant’s specification for purposes of applying prior art and compact prosecution.  
It should be noted that examiner uses the following definition of “immediately” consistent with the interpretation of a person having ordinary skill in the art:

[Immediately [Def. C1]. (n.d.). Cambridge Dictionary. Retrieved October 21, 2021 from https://dictionary.cambridge.org/dictionary/english/immediately.]
Examiner Annotated Figures
To more easily and accurately represent the application of prior art in the rejections infra, figures from the following prior art references have been annotated by the Examiner for the Applicant's convenience.
Ito et al. – (JP-2002070558) – Figures 1, and 12-13
Misumi et al. – (JP-61250364) – Figure 1
Heywood - Heywood, John B. Internal combustion engine fundamentals. New York :McGraw-Hill, Pages 21-22. (Year: 1988) – Figure 1-9

    PNG
    media_image1.png
    914
    749
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    418
    483
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    407
    483
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    577
    929
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    761
    514
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 2002070558), hereinafter Ito et al.
Regarding Claim  (as best understood by the Examiner), 
 disclose:
An internal combustion engine (1) for a motor-vehicle comprising: 
at least one cylinder (2) () having a longitudinal axis (A) () and adapted to receive fuel and air for carrying out an engine cycle including a combustion reaction of the fuel itself (¶¶); 
at least one intake duct (6) () adapted to feed said cylinder (2) () with fresh air, through at least one intake port (16) () (¶¶); 

at least one injector (22) () that can be selectively activated to supply uncombusted fuel to said cylinder (2) () (¶¶); 
at least one exhaust duct (8) () communicating with said cylinder (2) () through at least one outlet port (18) () for removing from the cylinder (2) () exhaust gases formed at the end of said combustion (¶¶); 
at least one outlet valve (21) () acting on said outlet port (18) () for controlling the flow of the exhaust gases at the outlet of said cylinder (2) () (¶¶); and 
a piston (12) () mounted in a linearly sliding manner along said longitudinal axis (A) () within said cylinder (); 
wherein said intake port (16) (), said outlet port (18) () and said injector (22) () are carried by a head (11) () of the internal combustion engine (1), said head (11) () being arranged in abutment against an axial end of said cylinder (2) () and delimiting with said piston (12) () and with the cylinder (2) () a combustion chamber (15) (); 
said internal combustion engine (1) further comprising
at least a first spark plug (24) (19 “ignition plug”; Figs 1, 8, 13) mounted on said head (11) () in a position adjacent to said injector (22) () and acting inside said combustion chamber (15) () for cyclically and selectively determining the ignition of the mixture formed by fuel and air present in the combustion chamber (15) () and for triggering the combustion reaction (¶¶); 
a pre-chamber (26) (), delimited towards said combustion chamber (15) () by a wall (30) (), communicating with the combustion chamber (15) () through one or more free connection ports (27) () (¶; “The auxiliary chamber 21 and the combustion chamber 5 communicate with each other by an injection hole 22 formed in an opening area smaller than a cross-sectional area of the auxiliary chamber 21.”) and fed with a mixture of air and fuel (¶¶0058, ), and 
a second spark plug (28) () acting inside said pre-chamber (26) () for cyclically and selectively producing the ignition of the mixture present in the pre-chamber (26) () and triggering the combustion reaction (¶¶);

and said pre-chamber (26) () is carried by head (11) being arranged in a central position with respect to cylinder (2) (). [Examiner Note: ] and is configured with one or more openings () in fluid communication with said combustion chamber () (¶¶).
Ito et al. teach:
all of the claimed features except for such that no additional components are between the pre-chamber (26) and the first spark plug (24) or said injector (22) and the first spark plug (24) [Examiner Note: ].
It is noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04(VI)(C)).  
Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
Since applicant has not disclosed that locating a prechamber (26) and first spark plug (24) with no additional components between, nor locating a first spark plug (24) and an injector (22) with no additional components between does anything more than produce predictable results (i.e. providing reliable ignition and charge dispersion for promoting effective combustion), the mere rearrangement of a prechamber and spark plug with no components therebetween, nor the rearrangement of a first spark plug and an injector with no components therebetween is not considered to have patentable significance.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito et al. to include no 
[Examiner Note: See at least Fig 4 of Instant Application depicting head 11 and portions of outlet valves 21 depicting these components therebetween] 
Regarding Claim   (as best understood by the Examiner), 
 disclose:
wherein said pre-chamber (26) () is only fed with the mixture of fuel and air present in said combustion chamber (15) () during the movement of said piston (12) () towards said head (11) () with a consequent compression of the mixture itself  (¶). 
Regarding Claim   (as best understood by the Examiner), 
 disclose:
wherein said pre-chamber (26) () is carried by said head (11) () in a central position in respect to said cylinder (2) () [Examiner Note: ].  
Regarding Claim   (as best understood by the Examiner), 
 disclose:
wherein said pre-chamber (26) (), said first spark plug (24) (19 “ignition plug”; Figs 1, 8, 13) and said injector (22) () are arranged along a line transversal to said longitudinal axis (A) (). 
Regarding Claim   (as best understood by the Examiner), 
 disclose:
wherein said injector (22) () and the group formed by said intake port (16) () and by said intake duct (6) () are configured to emit inlet flows (F1, F2), respectively of the fuel and the air, converging towards the centre of said combustion chamber (15) ()  (¶¶) [Examiner Note: ] . 
Regarding Claim   (as best understood by the Examiner), 
 disclose:
A method for controlling an internal combustion engine (1) according to claim 1, 

driving said second spark plug (28) () inside said pre-chamber (26) () in a second operating condition of the engine (1) different from said first operating condition (¶¶). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. as applied above in view of Bedogni et al. (US 2019/0078498) hereinafter Bedogni et al.
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein said pre-chamber (26) () is delimited towards said combustion chamber (15) () by a convex wall (30) protruding inside said combustion chamber (15) () and bearing said one or more connection ports (27) () (¶; “The auxiliary chamber 21 and the combustion chamber 5 communicate with each other by an injection hole 22 formed in an opening area smaller than a cross-sectional area of the auxiliary chamber 21.”). 
Ito et al. fail to explicitly disclose:
A convex wall (30) protruding inside said combustion chamber (15)
Bedogni et al. teach:
a prior art internal combustion engine having a pre-chamber () delimited towards a combustion chamber () by convex wall protruding inside said combustion chamber () and bearing said one or more connection ports (1) for communicating cylinder charge between the combustion prechamber and the combustion chamber (Bedogni et al: ¶¶).  
The substitution of one known element (convex wall of pre-chamber as shown in Bedogni et al.) for another (pre-chamber wall that is not convex as shown in Ito et al.) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the pre-chamber convex wall shown in Bedogini et al. would have yielded predictable results, namely, a filling of the pre-chamber with the charge of the cylinder that enters the pre-chamber by passing through the orifices in a convex configuration Ito et al. to provide charge communication between the pre-chamber and the combustion chamber (Bedogni et al: ¶¶).  Further weighing towards obviousness, in Applicant’s specification, Applicant does not note that utilizing a convex wall protruding inside the combustion chamber is critical or even has any particular advantage or purpose over other pre-chamber wall types delimiting the pre-chamber and the combustion chamber.  For example, Applicant states “Each pre-chamber 26 is delimited towards the respective combustion chamber 15 by a wall 30, preferably convex, projecting inside the pre-chamber 26 and bearing the connection ports 27.” (See Instant PgPub ¶0075).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. as applied above in view of Misumi et al. (JP 61250364) hereinafter Misumi et al.
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein said head (11) is divided by a centreline plane (P) () of said cylinder (2) (), containing said longitudinal axis (A) (), in; an intake region (11a) () including said intake port (16) () and arranged on one side of said centreline plane (P) (); and 
in an outlet region (11b) () including said outlet port (18) () and arranged on an opposite side of said centreline plane (P) (); and [Examiner Note: ]
 fail to explicitly disclose:
wherein said injector (22) is mounted in said outlet region (11b) of said head (11) in a position adjacent to said outlet port (18). 
 teach:
A prior art engine configuration using a known technique that is applicable to the engine of Ito et al.  Namely, the technique of utilizing an injector (13; Figs 1-2) mounted in an outlet region () of a cylinder head () in a position adjacent to said outlet port () to generate a rich mixture portion in the cylinder to improve ignitability (See Page 4 of Translated Document Provided by Examiner). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing dated or the claimed invention that applying the known technique taught by Misumi et al. to the engine of Ito et al. would have yielded predictable result and resulted in an improved system.  Namely, an engine utilizing an injector mounted in an outlet region of a cylinder head in a position adjacent to said outlet port in Ito et al. to generate a rich mixture portion in the cylinder to improve ignitability (See Page 4 of Translated Document Provided by Examiner). 
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein said head (11) () is delimited towards said piston (12) () by a concave surface (23)  (Examiner points to concave surface formed by intake and exhaust valve structure forming a concave pentroof structure depicted in Ito et al. Fig 1) (See at least Ito et al.: ¶¶) facing the piston (12); and wherein said intake regions (11a) () and outlet regions (11b) () are at . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. as applied above in view Heywood, John B. Internal combustion engine fundamentals. (1988) New York : McGraw-Hill., hereinafter “Heywood”.
Regarding Claim  (as best understood by the Examiner), 
 disclose:
comprising a plurality of said cylinders (2) () 
a plurality of said combustion chambers (15) () and, 
for each said cylinder (2) (), at least one said intake port (16) (), at least one said outlet port (18) (), at least one said intake valve (20) (), at least one said outlet valve (21) (), at least one said injector (22) (), at least one said pre-chamber (26) (), at least one said first spark plug (24) (19 “ignition plug”; Figs 1, 8, 13) and at least a second said spark plug (28) ()  acting inside said pre-chamber (26) () (¶¶). 
 fail to explicitly disclose:
cylinders (2) arranged facing one another in one or more banks (3a, 3b) arranged at an angle to one another when at least two cylinder banks (3a, 3b) are present
Heywood teaches:
that prior art engines use a known technique that is applicable to the engine of Ito et al.  Namely, the technique of arranging cylinders facing one another in one or more banks (3a, 3b) () at an angle to one another when at least two cylinder banks (3a, 3b) are present () 
to provide a compact, smooth, low-vibration, larger-displacement engine configuration in a spark ignition engine ().
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Heywood to the engine of Ito et al. would have yielded predictable results and resulted in an improved system.  Namely, an engine having cylinders facing one another in two or more banks arranged at an angle to one another when at least two cylinder banks (3a, 3b) are present in Ito et al. to provide a compact, smooth, low-vibration, larger-displacement engine configuration in a spark ignition engine ().
Further weighing towards obviousness, in Applicant’s specification, Applicant does not note that utilizing a cylinders (2) arranged facing one another in one or more banks (3a, 3b) arranged at an angle between one another is critical or even has any particular advantage or purpose over other multiple or single cylinder configurations.  For example, Applicant states “According to possible alternatives not illustrated, the engine 1 could comprise a different number of cylinders 2 arranged, again, in two banks, or could comprise one single bank or could comprise one single cylinder. The angle between the banks could also be different, generally between 60° and 180°.” (See Instant PgPub ¶0040-0041).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. as applied above in view Takeda et al. (US-6055954), hereinafter Takeda et al.
Regarding Claim   (as best understood by the Examiner), 
 fail to explicitly disclose:
wherein said first operating condition is a particular operating condition of the low load operation of said engine (1), and wherein said second operating condition is a normal operating condition of operation of said engine (1) at full load. 
Takeda et al. teach:
that prior art engines use a known technique that is applicable to the engine of Ito et al.  Namely, the technique of operating an engine having multiple spark plugs () and a subchamber having a spark plug according to the load parameter with having a first low load condition and a second operating condition of an engine at full load () () to provide optimized gas mixing and ignition performance over multiple engine operating ranges in an engine configuration having a subchamber and multiple spark plugs to prevent irregular combustion and soot production ().
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Takeda et al. to the engine of Ito et al. would have yielded predictable results and resulted in an improved system.  Namely, an engine configuration using multiple spark plugs having a spark plug in a subchamber wherein a first low load condition and a second operating condition of an engine at full load in Ito et al. to provide optimized gas mixing and ignition performance over multiple engine operating ranges in an engine .
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JOSEPH J DALLO/Primary Examiner, Art Unit 3747